Citation Nr: 1641477	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  10-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to initial increased ratings for a bilateral foot disability manifested by pes cavus, plantar fasciitis, and bilateral calcaneal spurs, rated 10 percent disabling prior to October 4, 2013, and 30 percent therefrom, to specifically include whether entitlement to a separate compensable rating for bilateral calcaneal spurs is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to May 1998. He also had 27 years and 29 days of total prior inactive service. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which effectuated a May 2008 Board decision and granted service connection for bilateral calcaneal spurs and assigned an initial noncompensable disability rating, effective from August 10, 2000.  In the September 2008 rating decision, the RO also indicated that the noncompensable evaluation assigned to the bilateral calcaneal spurs was included in with the 10 percent rating assigned to the Veteran's previously service-connected disabilities of pes cavus with plantar fasciitis, and that the symptoms of pain were already compensable under the Veteran's claw foot and plantar fasciitis conditions. 

By a November 2013 rating action, the RO assigned an initial 30 percent rating to the service-connected bilateral foot disability, effective October 4, 2013--the date of a VA examination that demonstrated an increase in severity of this disability.  Because the increase in the evaluation of the service-connected bilateral foot disability does not represent the maximum rating available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issue with respect to the service-connected bilateral foot disability as that reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regarding the claim of entitlement to TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, in view of Rice, as well as the Court's December 2015 Memorandum Decision discussed below, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

By a September 2014 decision, the Board denied an initial rating in excess of 10 percent for the period prior to October 4, 2013, and an initial rating in excess of 30 percent therefrom for the service-connected bilateral foot disability manifested by pes cavus, plantar fasciitis, and bilateral calcaneal spurs.  The Board also determined that for each period (i.e., prior to and from October 4, 2013), the criteria for a separate rating for bilateral calcaneal spurs had not been met.  The Veteran appealed the RO's September 2014 decision to the Court.  

In a December 2015 Memorandum Decision, the Court vacated the Board's September 2014 decision and remanded the appeal back to the Board for readjudication.  In vacating the Board's September 2014 decision, the Court determined that for the period prior to October 4, 2013, the Board had provided an inadequate statement of its reasons or bases in relying on VA opinions, dated in March and December 2004 and November 2007, in finding that the Veteran was not entitled to a compensable rating for his heel spurs.  The Court also determined that the Board error in failing to adjudicate a raised claim of entitlement to TDIU.  (See December 2015 Memorandum Decision).  

In September 2016, the Veteran's attorney submitted a report, prepared by D. M., Jr., M. D., J. D. in support of the appeal along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  Thus, a remand to have the AOJ consider the evidence in the first instance is not  required.  38 C.F.R. § 20.1304 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional actionis required on his part.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had a right foot disability that can be characterized as severe.

2.  Throughout the appeal period, the Veteran has had a left foot disability that can be characterized as severe.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 30 percent disability rating, but no higher, for right foot pes cavus, plantar fasciitis, and bilateral calcaneal spurs are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

2.  For the entire appeal period, the criteria for an initial 30 percent disability rating, but no higher, for left foot pes cavus, plantar fasciitis, and bilateral calcaneal spurs are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Concerning VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial rating following the RO's award of service connection for a bilateral foot disability in the appealed rating action.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date and initial rating assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004). The Board is bound by the General Counsel 's opinion as Chief Legal Officer of the Department. 38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement is not resolved.  The RO issued a SOC in the instant appeal that included citations to the applicable statutes and regulations and discussion of the reasons and bases for not assigning a higher initial rating for this grant.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records and private treatment records.  The Veteran has not indicated there is any outstanding evidence that VA has not attempted to acquire. 

In addition, the Veteran was afforded VA examinations in February 2001, March 2004, November 2007 and October 2013. Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Together, these four (4) examinations provide the medical information needed to address the rating criteria relevant to the initial rating claim on appeal and the appropriateness of the initial ratings granted by the RO. The Board recognizes that the most recent examination is three (3) years old.  Here, however, it is conceded that the Veteran has suffered from a severe disability in both feet since the grant of service connection. The Board finds there is adequate medical evidence of record to make a fully informed determination in this case without prejudice to the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the initial rating claim on appeal has been met.  38 C.F.R. § 3.159(c)(4) . 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his initial rating claims and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of his initial rating claim in the decision below.

II. Merits Analysis

The Veteran seeks entitlement to initial ratings in excess of 10 percent for bilateral foot disability manifested by pes cavus, plantar fasciitis, and bilateral calcaneal spurs for the period prior to October 4, 2013, and 30 percent therefrom, to specifically include whether entitlement to a separate compensable rating for bilateral calcaneal spurs is warranted.  After a brief discussion of the laws and regulations governing initial and increased rating claims and ratings of the musculoskeletal system, the Board will analyze the merits of the claim. 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 11 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. (1996).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral foot disability is currently rated under Diagnostic Codes 5299-5278.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2015).  Here, the Veteran's disability has been rated as analogous to Diagnostic Code 5278 (pes cavus). 

Under Diagnostic Code 5278, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads warrants a 20 percent evaluation if unilateral and a 30 percent rating if bilateral.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity warrants a 30 percent evaluation if unilateral and a 50 percent rating if bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015).

Under Diagnostic Code 5284 (other foot injuries), a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is contemplated for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  Separate ratings are provided for each foot.  Id.

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  The Board observes that "moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Codes 5299-5278.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Upon review, the Board finds that application of Diagnostic Code 5278 would not result in an increased rating; therefore, its use is not more favorable to the Veteran. In this regard, the Board notes that a February 2001 VA examiner found the Veteran to have had a mild hallux valgus deformity on the left, and assessed the Veteran with chronic strain of the feet, plantar fasciitis, bilateral calcaneal spurs, and a left foot hallux valgus.  (See February 2001 VA Orthopedic examination report).  In addition, a March 2004 VA examiner noted "significant cavus deformity" of both feet.  A November 2007 VA examiner, however, indicated that there was no evidence of pes cavus and normal calcaneal inclination.  Moreover, the March 2004 examiner did not report that the Veteran's acquired claw foot was manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads either unilaterally or bilaterally in order to warrant a 20 or 30 percent rating under Diagnostic Code 5278.  There was some limitation of dorsiflexion of the ankle at the time of the March 2004 VA examination; however, the November 2007 VA examiner reported normal dorsiflexion of the ankle, no clawing of the toes, and no evidence of pes cavus or pes planus. (See March 2004 and November 2007 VA feet examination reports).  Thus, the Veteran does not meet the criteria for a higher evaluation using the rating criteria for clawfoot for the period prior to October 4, 2013.  Accordingly, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5278. 

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion. VAOPGCPREC 9-98.

Nevertheless, upon review, the Board finds that application of Diagnostic Code 5284 (foot injuries, other) is more favorable to the Veteran than the currently assigned Diagnostic Code 5278.  The Board observes that Diagnostic Code 5284 does not apply to the eight foot conditions (e.g. pes planus, hallux valgus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting appellant's argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy. Id.

The Veteran's bilateral foot disability includes bilateral plantar fasciitis, which is not one the eight listed conditions.  He likewise experiences symptoms that are not necessarily explicitly listed in the rating schedule.  Application of Diagnostic Code 5284 by analogy is thereby deemed to be appropriate.

The Board has also considered whether rating the Veteran under any alternative diagnostic code would result in a higher or a separate rating.  In this regard, the Board notes that Diagnostic Codes 5277 (weak foot); 5279 (Morton's disease); 5280 (hallux valgus); 5281 (hallux rigidus); and 5282 (hammertoe) allow for a maximum schedular rating of 10 percent.  Consequently, he would not be entitled to a higher evaluation under those diagnostic codes.  Further, Diagnostic Code 5276, flat feet, would not avail the Veteran as he has not been diagnosed with such, and the Veteran has not contended otherwise.  Similarly, with respect to Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones), the record does not indicate that such a disability is present, and the Veteran does not appear to contend otherwise. 

Accordingly, after considering all potential diagnostic codes, the Board concludes that it is most favorable to the Veteran to evaluate his service-connected bilateral foot disability manifested by pes cavus, plantar fasciitis, and bilateral calcaneal spurs under Diagnostic Code 5284.

At the outset, the Board notes that the November 2007 VA examiner attributed the Veteran's foot symptoms to nonservice-connected polyneuropathy which was improving on the medication, Lyrica.  Relevant VA treatment reports also reflect that the Veteran's foot symptoms were related to peripheral neuropathy and a lumbar spine disability.  (See VA treatment reports, dated from 2001 to 2002).  Conversely, in a February 2014 opinion, a VA clinician opined that he was unable to distinguish which symptoms were due to the Veteran's service-connected foot disability and which symptoms were the result of his non-service-connected peripheral neuropathy, but that he could not differentiate the symptoms "without resort to mere speculation."  (See February 2014 VA opinion).  In addition, in an August 2016 opinion, D. M., Jr., M. D., J. D., a Board Certified Orthopedist, concluded, after a review of the Veteran's entire clinical record, that the Veteran had been, and continued to be, extremely limited in his ability to stand and walk because of the severity of his foot pain regardless of his other diagnoses of a peripheral neuropathy.  (See August 2016 report, prepared by D. M., Jr., M. D., J. D.)  In view of the foregoing, and for the limited purpose of this decision, the Board will therefore attribute all foot signs and symptoms to the service-connected bilateral pes cavus, plantar fasciitis, and bilateral calcaneal spurs.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 which requires that reasonable doubt on any issue be resolved in the veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition).

The Board finds that the evidence supports separate initial disability ratings of 30 percent for the Veteran's right and left foot pes cavus, plantar fasciitis, and bilateral calcaneal spurs under Diagnostic Code 5284.  In reaching the foregoing determination, the Board notes that VA examinations of the feet performed in March 2004 reflect that the Veteran had complained of pain over the soles, heels and metatarsal head of both feet and an inability to walk for more than 10 minutes.  The March 2004 VA examiner noted that the Veteran ambulated with a stiff-legged, calcaneus gait with "significant cavus deformity of both feet."  While a November 2007 VA examiner characterized the Veteran's plantar fasciitis as "mild," that same examiner found the Veteran's foot condition to have had a "significant impact" on his daily activities, noting that he was only able to stand for one (1) hour and walk one (1) city block.  In fact, that same examination report reflects that the Veteran complained of having had significant foot pain of an eight (8) on a scale of one (1) to 10, with 10 being the highest degrees of severity, when he walked without medication and a five (5) out of 10 with medication.   (See March 2004 and November 2007 VA foot examination reports.).  

Most notably, in an August 2016 report, Dr. D. M., Jr., M. D., a Board Certified Orthopedist, maintained that the Veteran had experienced severe foot pain since 2000, and that his service-connected foot disorder had limited him to part-time employment since 2000, and had prevented him from even working a maximum of 15 hours per week since 2004.  (See August 2016 report, prepared by D. M., Jr., M. D., J. D.)  Thus, in light of Dr. D. M.'s notation that the Veteran's foot problems had been severe since 2000 and the above-cited clinical findings, the Board will resolve reasonable doubt and find that the Veteran's right and left feet are arguably of severe impairment and award separate initial 30 percent disabling ratings to each foot for the entire appeal period. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this regard, the Board notes the Veteran's complaints of pain and functional loss associated with his right and left foot disabilities.  However, the effect of the pain and functional loss are contemplated in the assigned 30 percent disability evaluations under Diagnostic Code 5284.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluations in excess of 30 percent. Furthermore, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). 
In summary, the Board finds that separate initial disability ratings of 30 percent for the Veteran's right and left feet with pes cavus, plantar fasciitis, and bilateral calcaneal spurs are warranted for the entire appeal period. 

III. Extraschedular Consideration

The Court in Thun v. Peake, 22 Vet. App. 111 (2008) established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then  the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board's preceding analysis of the claim reflects that the bilateral foot symptoms described by the Veteran are contemplated by the applicable rating criteria.  The criteria contemplate the frequency and severity of the symptoms from the Veteran's bilateral foot disability and their impact on social and occupational functioning.  Hence, the evidence compels the conclusion that the degree of impairment in this case does not rise to the level that application of the regular schedular standards are impractical.  Therefore, referral for consideration of an extraschedular rating for the service-connected bilateral foot disorder is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board must also consider the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether the schedular criteria are thereby rendered inadequate such that referral to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, in addition to the bilateral foot disabilities, the Veteran is also service connected for degenerative joint disease of the left hip, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable.  In connection with the current appeal, the Veteran has not asserted that the combined effects of his service-connected disabilities are exceptional and not captured by schedular evaluations.  Rather, his assertions and evidence submitted all point to impairment, functional and occupational, due to the bilateral foot disabilities.  Under these circumstances, a basis for referral based on the combined effects of the service-connected disabilities is not presented.


ORDER

Entitlement to a separate initial disability rating of 30 percent, but no higher, for left foot pes cavus, plantar fasciitis, and bilateral calcaneal spurs (formerly rated under Diagnosis Code 5278) is granted during the entire appeal period, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a separate initial disability rating of 30 percent, but no higher for right foot pes cavus, plantar fasciitis, and bilateral calcaneal spurs (formerly rated under Diagnostic Code 5278) is granted during the entire appeal period, subject to regulations applicable to the payment of monetary benefits.


REMAND

As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is part of a pending claim for increased compensation benefits. Rice, supra.  Here, in October 2013, the VA examiner opined that the Veteran was not capable of employment that involved prolonged walking and/or standing.  In addition, in August 2016, D. M., Jr., M. D., J. D., opined, after an interview of the Veteran and review of his clinical history but without a physical evaluation, that it was at least as likely as not that he was unable to secure and follow a substantially gainful occupation as a result of his service-connected bilateral pes cavus with plantar fasciitis and bilateral calcaneal spurs since at least 2000.  According to Dr. D. M., it was around the year 2000 when the Veteran was no longer able to work due to his bilateral foot pain.  (See August 2016 report, prepared by D. M., Jr., M. D., J. D.)  

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Pursuant to 38 U.S.C.A. § 4.16(a)(1), for the purpose of one 40 percent disability in combination, disabilities of both lower extremities, including the bilateral factor, will be considered as one disability. In this decision, the Board granted separate 30 percent ratings for each foot. When the ratings are combined and the bilateral factor is added, the overall disability rating for the Veteran's foot disability is 60 percent, which, in turn, brings his combined rating to 70 percent.  Therefore, the Veteran meets the schedular percentage requirements for a TDIU under section 4.16(a).

 On remand, the RO should consider the Veteran's claim for a TDIU in light of the Board's decision herein that the Veteran is entitled to higher initial disability ratings for his service-connected foot disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should adjudicate the issue of entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.
   
 2.  If a TDIU is denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After they has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


